Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's After-Final Response and Amendment, filed 07/06/2022, wherein claims 3 and 10 were cancelled.
Claims 1-2 and 4-9 are pending.
Priority
The instant applicant is a 371 of PCT/CN2018/088400 filed on 5/24/2018, which claims priority to CN201710386922, filed on 5/26/2017.
A translation of CN201710386922 was filed on 07/06/2022.
Election/Restrictions
Applicant elected Group I and the species 
    PNG
    media_image1.png
    80
    109
    media_image1.png
    Greyscale
as a compound of formula (I-1) in the reply filed 11/24/2021 and a subsequent telephone call to attorney Yungping Ching.
	In the course of the search, Applicant’s elected species, 
    PNG
    media_image1.png
    80
    109
    media_image1.png
    Greyscale
, was found to be free of the art. 
Claims 1-2 and 4-9 are examined on the merits herein.
REJECTIONS WITHDRAWN
35 U.S.C. 103 over CN 106432229 in view of WO 2015086498 to Defays (PTO-892) and Tausche et al (PTO-892)
In light of the translation of Applicant’s foreign priority document CN201710386922.4, filed 07/06/2022, Applicant's argument that CN 10643229, published 02-2017, cannot be used as a reference because it is owned/invented by the same assignee/inventor as the instant application and was published less than one year prior to the effective filing date of the instant application, is persuasive and sufficient to overcome this rejection.

NEW REJECTIONS
Claim Objections
Claim 7 is objected to because of the following informalities: there are no commas between the compound and the conjunction “and” is missing before the recitation of the last compound. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 is indefinite because the phrase “optionally substituted methylene or imino” in line 6, is confusing.  Does “optionally substituted” refer to methylene or to both methylene and imino?
For the purposes of examination, this phrase is interpreted as referring to both the methylene and imino group.
-Claim 1 recites the limitation "the substituent" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 is indefinite because the phrase “wherein ring A is a cyclohexene ring or a non-aromatic six-membered ring containing at least one O or/and N atom,” is confusing.  Does the “containing one O or/and N atom” refer to both rings or just the “non-aromatic six-membered ring?”
For the purposes of examination, “containing one O or/and N atom” is interpreted as referring to only the “non-aromatic six-membered ring.”
-Claim 5 recites the limitation "the substituent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 8 is indefinite because the phrase “as an active ingredient or a main active ingredient” is confusing.  It is not known how an active ingredient and a main active ingredient are distinct and the specification does not further define these terms.
For the purposes of examination, these phrases are interpreted as being equivalent.
Claims 2, and 4-9 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/086498 to Defays (published 2015, PTO-892).
‘498 Defays teaches tetrahydroimidazopyridine derivatives as modulators that inhibit TNF-α activity for use in the treatment of adverse inflammatory disorders, and compositions thereof (page 1, paragraph 1, pg. 108).  

    PNG
    media_image2.png
    576
    486
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    733
    499
    media_image3.png
    Greyscale
 (pg. 3-4).  
Z can be substituted with bromo, cyano, or hydroxy  (pg. 19)
Q is instant Y, Z can be a phenyl (pg. 7), R3 is E-Y, wherein E can be a covalent bond and Y C3-7 cycloalkyl or E can be an optionally substituted straight or branched C1-4 alkylene chain, R1-R3 can be hydrogen, which meets the limitations of instant formula (I-1) when instant Y is sulfur, sulfone, sulfoxide, optionally substituted methylene or imino, when instant R2 is hydrogen, when instant m is 0, and instant R3 is a C3-4 cycloalkyl or a substituted C1-4 alkyl.


‘498 Defays exemplifies the following compounds with imidazo[1, 2α]pyridine groups:

Example 1, page 96
Example 2, page 97
Example 3, page 97

    PNG
    media_image4.png
    254
    428
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    362
    449
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    323
    403
    media_image6.png
    Greyscale



	Example 1 meets the limitations of instant formula (I-1) when instant Y is methylene, instant R3 is a C1 alkyl, and instant R1 is a substituted C3 alkoxy.
While ‘498 Defays teaches compounds of formula (I-1), it differs from that of the instantly claimed invention in that it does not exemplify a phenol group in the compounds of formula (I-1).
It would have been prima facie obvious to one of ordinary skill in the art to apply the teachings of Defays ‘498 to exemplify a phenol ring on Example 1 of Defays ‘498, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the teachings of Defays ‘498 to exemplify a phenyl ring on Example 1 of Defays ‘498, with a reasonable expectation of success, because Defays ‘498 teaches that the aryl compounds at the Z position can be substituted with hydroxy groups.
	Although the cited prior art is silent about promoting uric acid excretion, the cited prior art teaches the same chemical compound as that in the instant claims and therefore is expected to have the same uric acid excretion properties as the instant claims.  This is because a compound cannot be separated from its physical and chemical properties.  Thus, the cited prior art reads on the instant claims. “From the standpoint of patent law, a compound and all of its properties are
inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51
(CCPA 1963).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 exemplifies compounds wherein Y is a C(O), CH2(COOH), or CH2(OH) and the phenol group is substituted with bromines, cyano groups, methyl groups and combinations of these groups.   These compounds are not taught by the prior art.  While Defays ‘498 teaches compounds of formula (I-1) Defays ‘498 does not teach or render obvious, the combination wherein Y can be C(O), CH2(COOH), or CH2(OH), and the aryl group can be substituted with a hydroxy group in combination with combinations of bromines, cyano groups, and methyl groups.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622